COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00185-CV


Stanwyn J. Carter                         §   From the 431st District Court

                                          §   of Denton County (2013-70906-431)

v.                                        §   July 9, 2015

                                          §   Opinion by Justice Gabriel

Tammie J. Perry                           §   Dissent by Justice Sudderth

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the trial court’s

summary judgment order is reversed and remanded to the trial court for further

proceedings.

      It is further ordered that appellee Tammie J. Perry shall bear the costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel